Citation Nr: 1545148	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  12-26 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left knee degenerative changes.  

2.  Entitlement to an extraschedular evaluation for the right shoulder disability.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

4.  Entitlement to service connection for an acquired psychiatric disorder.  

5.  Entitlement to service connection for a back disorder, to include as secondary to a service-connected disorder. 

6.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected disorder. 

7.  Entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to December 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, and the June 2013 VA RO in Providence, Rhode Island.  The Veteran perfected a timely appeal of the April 2012 rating decision in September 2012, and he perfected a timely appeal of the June 2013 rating decision in January 2015.  

In the January 2015 Board decision, the Board granted the Veteran's claim for a higher rating for the right shoulder degenerative changes, status post acromioplasty, and assigned a 20 percent rating for this disability.  The Board remanded the claims for an initial evaluation in excess of 10 percent for left knee degenerative changes, entitlement to an extraschedular evaluation for the right shoulder disability, and entitlement to a TDIU for additional development.  Specifically, the Board remanded these claims to obtain the Veteran's updated VA treatment records, and to determine whether he was currently receiving disability benefits from the Social Security Administration (SSA), and if so, to obtain all documents pertaining to the application for disability benefits from the SSA.  In addition, the Board instructed the AOJ to schedule the Veteran for a new VA orthopedic examination to determine the current extent and severity of his left knee disorder.  The VA treatment records and SSA records have since been obtained and scanned into the electronic claims file.  In addition, the Veteran was scheduled for a VA examination in connection to his left knee claim in March 2015, and report of this examination has been associated with the claims file.  In addition to conducting an evaluation of the Veteran, the VA examiner provided an opinion concerning the impact of the service-connected disabilities on the Veteran's employability and whether he was able to obtain and maintain employment as a result of his service-connected disabilities.  The Agency of Original Jurisdiction (AOJ) then readjudicated the issues, and, upon denial of the claims, issued a Supplemental Statement of the Case (SSOC) in July 2015.  Based on a review of the record, the Board finds that the AOJ has substantially complied with the remand orders, and no further action is necessary in this regard.  

At the time of the January 2015 Board decision, the Veteran had not yet perfected his appeal of the claims seeking service connection for an acquired psychiatric disorder, back disorder, and right knee disorder as well as the claim for a temporary total evaluation because of treatment for a service-connected condition requiring convalescence.  These claims, as well as the claims that were remanded in the January 2015 Board remand have now been consolidated into one appeal.  

Earlier in the appeal, Veteran was represented by Robert V. Chisholm, Esq.  See June 2013 VA Form 21-22a.  However in a March 2015 statement, the Veteran revoked the June 2013 power of attorney, and in the June 2015 VA Form 21-22 he appointed the Massachusetts Department of Veterans' Services as his representative.  See 38 C.F.R. § 14.631(f)(1).  

The issue of entitlement to service connection for a left shoulder condition has been raised by the record in the August 2015 Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ) but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Veteran requested a hearing before the Board in his September 2012 substantive appeal.  However, in the November 2013 and February 2014 statements, the Veteran's prior representative indicated that the Veteran wished to withdraw his request for a hearing.  

As noted above, in March 2015 the Veteran revoked the earlier power of attorney, and in the June 2015 VA Form 21-22, the Veteran appointed the Massachusetts Department of Veterans' Affairs as his representative.  In an additional VA Form 9, dated in July 2015, the Veteran indicated that he wished to appeal all the issues listed on the Statement of the Case and any Supplemental Statements of the Case and he also requested a videoconference hearing before a Veterans Law Judge at the RO.  In a supplemental statement dated in July 2015, the Veteran's representative reiterated the Veteran's request for a videoconference hearing.  A complete and thorough review of the claims folder indicates that the Veteran has not been provided with a hearing, and the record does not reflect that he has withdrawn his request.  

The Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Consequently, a remand of the appeal is necessary to afford the Veteran his requested hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board at the Providence RO.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



